         Case 1:21-cr-00117-TFH Document 16-11 Filed 04/01/21 Page 1 of 1



  I have known Alex Harkrider for over 10 years and during that time I've gotten to know him very well,
he is my best friend. I served, fought, and bled alongside Alex and our fellow brothers in the Marine Corps
both during OIF and OEF. Alex served honorably during his time, risking his life time and time again to
make sure the brother next to him had the support he needed. I've always known him to put others before
himself in and outside of the Corps. He is a kind man who always looks to brighten someone else's day,
sometimes at the expense of his own comfort. Which is why I was not surprised to hear that he
volunteered many times to help families that fell victim to natural disasters in the non-profit Rescue the
Universe. I know deep in my heart that Alex Harkrider only wants to help people, which is why he talked
me into helping to start his own non-profit to help at risk veterans called Curb 22. I pray for those that
read this understand what kind of man he really is. He is a helper, a friend, and my brother whom I love.

Thank you and God Bless,

  Jesus O. Hernandez
